DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending in the instant application.

Priority
This application is a CON of 16/141,164 filed September 25, 2018, now U.S. Patent No. 10,729,135, which claims benefit of priority from U.S. Provisional Application No. 62/566,012, filed September 29, 2017.

Specification
The priority data in the first paragraph of the specification does not contain updated information.  Specifically, the first paragraph of the specification should include that This application is a CON of 16/141,164 filed September 25, 2018, now U.S. Patent No. 10,729,135, which claims benefit of priority from U.S. Provisional Application No. 62/566,012, filed September 29, 2017.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Specifically, claim 1 contains a term “terpendoles”.  According to Applicant’s specification at paragraph [0004], Terpendoles are a specific class of indole-diterpene alkaloids produced by fungi that were first discovered by Huang et al. J. Antibiot (Tokyo), 1995 Jan, 48(1), p.1-4. Specifically, Huang et al. discovered terpendoles A-D. In addition, the specification discloses terpendoles E-P at paragraphs [0013-0024].   In addition, claim 13 further limits terpendoles of claim 1 to the chemical structure
    PNG
    media_image1.png
    191
    372
    media_image1.png
    Greyscale
.   Therefore, there are at least three interpretations of “terpendoles”:  a) indole-diterpene alkaloids; b) terpendoles A-P; and c) terpendoles of the chemical structure
    PNG
    media_image1.png
    191
    372
    media_image1.png
    Greyscale
.  Therefore, the metes and bounds of the term “terpendoles” are not clear.   Therefore, claim 1 is indefinite.  Claims 2-12 depends on rejected claim 1 are rejected accordingly.
The term “terpendoles” of claim 1 is given a broadest and reasonable interpretation in light of the specification as any chemical compounds of indole-diterpene alkaloids.   

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 11 and 12 define the “effective amount” with a range of concentration from about 1 to 10,000 parts per million (ppm); or about 4 to about 5,000 parts per million.  However, a concentration is different from effective amount without specifically define the volume to be applied at the claimed concentration.  Therefore, claims 11 and 12 fail to define the “effective amount” of the terpendoles used in the claimed method.  Claims 11 and 12 are indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, ''The Federal Circuit has repeatedly held that ''the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner- Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson; 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v.BMWofN. Am., Inc., 501 F.3d 1274,84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitriek v. Dream.works, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, following factors are considered. Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, 7) the quantity of experimentation needed, and 8) The level of skill in the art.  
The instant claims 5 and 8 are drawn to a method of controlling a pest of thrips comprising applying an effective amount of one or more terpendoles to the pest or an area in need of pest control, wherein the thrips is western flower thrips (Frankliniella occidentalis) according to claim 8.  
Agrochemistry and pesticide art are unpredictable, requiring each embodiment to be individually assessed for biological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. The state of the prior art does not link terpendole compounds with a method of controlling a pest of thrips.   

The closest prior art U.S. Patent No. 4,973,601 (“the `601 patent”) to Dowd et al. teaches a method of controlling Lepidoptera species comprising applying to a locus of said insects an insecticidally effective amount of a fungal tremorgenic metabolite terpendoles, such thrips.  
The state of the prior art is that the agro-chemistry is unpredictable art and involves screening to determine which compounds exhibit the desired pesticidal activities.   There is no absolute predictability even in view of the seemingly high level of skill in the art.   It has long been understood that organic chemistry “is essentially an experimental science [where] results are often uncertain, unpredictable, and unexpected.”  In the unpredictable arts, the undescribed embodiments cannot be made, based on the disclosure in the specification, because a person having ordinary skill in the art cannot extrapolate the teachings of the few embodiments across the breadth of the claimed invention with a reasonable expectation of success. 
 	The disclosure fails to provide any specific direction or guidance for the full scope of method for controlling thrips. The specification does not provide any data to support the instant claims.
 There is no example in the disclosure to support claims 5 and 8.   Therefore, the instant specification does not enable one skilled in the art to control thrips by applying terpendoles.
The breadth of the claims is incommensurate in scope with the disclosure in terms of use the unspecified terpendoles. 
Generally speaking, the amount of experimentation to transform a molecule into a pestcide is vast and the success thereof is low.  Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative". 
Clearly that is the case here. Thus, factors such as sufficient working examples, the level of skill in the art and predictability have been demonstrated to be sufficiently lacking in the case for the instant claims.

Conclusion – although the level of skill for an ordinary person in the art is high, the skilled artisan would not be able to make and use the instant invention without undue experimentation due to the breadth of claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, and the lack of a substantial number of working examples. 
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." 
That conclusion is clearly justified here. Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, a person of skill in the art would have to engage in undue experimentation required to make Applicants' invention.   
There must be an enabling disclosure for all claims, including the independent claim with the broadest scope, even if one or more embodiments are specifically enabled.  The courts often refer to the disclosure as the quid pro quo for the inventor’s right to exclude, and the essential facet to disclosure is the statutory obligation of enablement.  A patent applicant needs to enable a person having ordinary skill in the art to make and use the full scope of the claimed invention without undue experimentation.
Considering the above factors, the Examiner finds that the evidence provided in the Specification, the IDS, or the search does not support enablement for the claimed. In Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, the court stated that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful 
Therefore, in view of the Wands factors and in re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, undue experimentation will be required to make Applicants' invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,973,601 (“the `601 patent”) to Dowd et al.  

Applicants’ claim 1 is drawn to a method of controlling a pest comprising applying an effective amount of one or more terpendoles to the pest or an area in need of pest control. The term “terpendoles” is given a broadest and reasonable interpretation in light of the specification as any chemical compounds of “indole-diterpene alkaloids”.

The `601 patent teaches a method of controlling agronomically important insects comprising applying to a locus of said insects an insecticidally effective amount of a fungal indole moiety, wherein said metabolite is Penitrem A
    PNG
    media_image2.png
    142
    252
    media_image2.png
    Greyscale
 (claim 12), Verruculogen 
    PNG
    media_image3.png
    152
    257
    media_image3.png
    Greyscale
  (claim 3), Paspaline 
    PNG
    media_image4.png
    321
    286
    media_image4.png
    Greyscale
 (claim 6), or Paxilline 
    PNG
    media_image5.png
    135
    258
    media_image5.png
    Greyscale
 (claim 7).  All the tremorgenic metabolites listed above are terpendoles.  The `601 patent teaches the insects are Lepidoptera species (claim 9), and the concentration applied to the plants is at a final concentration of 25 ppm, see TABLE 1, Col. 7.  In addition, the `601 patent teaches the agent must be applied to the locus of, or the vicinity of, the pest to be controlled.  In the case of plants, the composition will typically be applied to the leaf surfaces or else systemically incorporated. Alternatively, when the agent is to be used as a contact poison, any method of topical application, such as direct spraying on the pest or on a substrate which is likely to be contacted by the pest, would be appropriate, see Col. 5, Lns. 13-23.   Therefore, the `601 patent anticipates claims 1-2, 4, 9, and 10-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the `601 patent.

Applicants’ claim 7 is drawn to a method of controlling a pest of lepidopteran comprising applying an effective amount of one or more terpendoles to the pest or an area in need of pest control, wherein the lepidopteran is selected from the group consisting of diamondback moth (Plutella xylostelld) and common cutworm (Spodoptera litura).  Claim 13 defines the terpendoles 
    PNG
    media_image1.png
    191
    372
    media_image1.png
    Greyscale
.  Claim 14 depends on claim 1 and defines the terpendole is terpendole A, terpendole B, terpendole C, terpendole D, terpendole E, terpendole F, terpendole G, terpendole H, terpendole I, terpendole J, terpendole K, terpendole L, terpendole M, terpendole N, terpendole O and terpendole P.   

Determination of the scope and content of the prior art (MPEP §2141.01)
The `601 patent teaches a method of controlling agronomically important insects comprising applying to a locus of said insects an insecticidally effective amount of a fungal tremorgenic metabolite containing an indole moiety, wherein said metabolite is Paspaline 
    PNG
    media_image4.png
    321
    286
    media_image4.png
    Greyscale
 (claim 6), and the insects are Lepidoptera species.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed method of claim 7 and the method of the `601 patent is that the prior art teaches the pests to be controlled are Lepidoptera species, while Applicants’ claim 7 teaches the pests to be controlled are specific Lepidoptera species of diamondback moth (Plutella xylostelld) and common cutworm (Spodoptera litura).  
The difference between the instantly claimed method of claims 13 and 14 and the method of the `601 patent is that the prior art teaches the lepidopteran is Paspaline 
    PNG
    media_image4.png
    321
    286
    media_image4.png
    Greyscale
, while Applicants’ claims 13 and 14 teach the lepidopteran is terpendole E 
    PNG
    media_image6.png
    210
    449
    media_image6.png
    Greyscale
, the difference of R6 of claim 13 as –H vs. –OH.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method would have been obvious over the method disclosed in the `601 patent, because the specific Lepidoptera species of diamondback moth (Plutella xylostelld) and common cutworm (Spodoptera litura) are Lepidoptera species.  One skilled of art would apply the teaching of treating Lepidoptera species in the `601 patent to the specific Lepidoptera species of diamondback mot and common cutworm of claim 7 since they share the same biological classification.
In terms of claims 13 and 14, the substitution of –H with –OH would have been obvious since they are closely related terpendole derivatives.
In terms of claim 15, the method would have been obvious since the prior art teaches using closely related terpendole derivatives for the same application of controlling a pest of lepidopteran.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,945,443 (“the `443 patent”). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the `443 patent is drawn to a pesticidal composition comprising a mixture of an effective amount of a fermentate of the fungal strain of claim 1 and a suitable carrier, wherein the strain produces terpendoles A, C, I, J, K, N, O and P; and claim 14 depends on claim 1.  Claims 2-13 of the `443 patent are drawn to a method of controlling a pest comprising applying an effective amount of a fermentate produced from the fungal strain of claim 1 to a pest or the pest’s environment, wherein the fermentate contains terpendoles A, C, I, J, K, N, O and P, wherein the pest is insect, an aphid, a lepidopteran, or a thrips. 
terpendoles A-P, wherein the pest is insect, an aphid, a lepidopteran, or a thrips.   Therefore, applicant’s claims 1-15 would have been ODP of claims 1-15 of the `443 patent.

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,729,135 (“the `135 patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of the `135 patent are drawn to a method of controlling an aphid comprising applying an effective amount of one or more terpendoles to the pest or an area in need of aphid control wherein each of the one or more terpendoles have the chemical structure 
    PNG
    media_image7.png
    200
    413
    media_image7.png
    Greyscale
 according to claim 1 of the `135 patent.  Applicant’s claims 1-15 are drawn to a method of controlling a pest comprising applying an effective amount of one or more terpendoles to the pest or an area in need of pest control, wherein the  terpendoles of the chemical structure disclosed in claim 1 of the `135 patent is also disclosed in Applicant’s claim 13.  In addition, a method of controlling an aphid of the `135 patent is encompassed by Applicant’s claim 13 drawn to a method of controlling a pest comprising applying an effective amount of one or more the same terpendoles Applicant'
    PNG
    media_image7.png
    200
    413
    media_image7.png
    Greyscale
.  In addition, instant application is a Continuation Application of the `135 patent, and they share the same specification.  Therefore, Applicant’s claims 1-15 would have been ODP of claims 1-6 of the `135 patent. 


Conclusions
Claims 1-15 are rejected.
The specification is objected to.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 7:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/YONG L CHU/Primary Examiner, Art Unit 1629